Citation Nr: 1413174	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-39 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a neurological impairment that affects the right lower extremity, to include as secondary to the service-connected tinea pedis with onychomycosis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to November 1969.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico that denied the benefit sought on appeal.  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The issues of (a) entitlement to service connection for a neurological impairment that affects the left lower extremity, to include as secondary to tinea pedis with onychomycosis; and (b) entitlement to service connection for a skin disorder that affects the back, shoulders, neck, and bilateral lower extremities, to include as secondary to tinea pedis with onychomycosis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2008 Veteran Statement; June 2011 Release to Congress; March 2014 Representative Brief.  The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right lower extremity neurological impairment that is related to military service.  Specifically, the Veteran states that his right lower extremity pain is caused by his service-connected tinea pedis with onychomycosis.  See e.g., June 2008 notice of disagreement.  Further, the Veteran reported that an in-service motor vehicle accident may be the cause of his right lower extremity disability.  See February 2009 RO hearing transcript.  The Veteran states that the pain in his right leg began in 1991 or 1992.  Id.    

The Veteran is not competent to attest to the etiology of a right lower extremity neurological impairment, and the medical evidence of record is not clear as to the nature and etiology of the Veteran's neurological impairment.  An April 2005 VA treatment record shows that the Veteran complained of occasional sticking pain in his right peroneal area, and a similar pain one time in the right lateral thigh.  The Veteran was assessed with leg length discrepancy and peroneal neuritis.  In July 2006, the Veteran was assessed with neuritis of the lateral popliteal nerve (common peroneal) of the longer right leg.  This assessment was apparently made based only on the April 2005 finding that the Veteran's right leg is longer than the left, and no neurological tests were performed.  In June 2008, the Veteran's is noted as having a history of "prior suspected peroneal neuritis."  An MRI of the lumbar spine was performed and showed an impression of severe lumbar spondylosis L3 through S1, and anterolisthesis of L4 on L5 with severe spinal stenosis and bilateral neural foramina impingement.  The Veteran was assessed with leg length inequality; neuritis of the lateral popliteal nerve (common peroneal) of the right leg; and severe lumbar spondylosis L3 through S1, and anterolisthesis of L4 on L5 with severe spinal stenosis and bilateral neural foramina impingement.  An August 2008 EMG report showed an impression of "what appears to be electrophysiological evidence of lumbar stenosis at the L4 level and below."  The Board notes that the Veteran also has a history of unspecified joint pain.  See August 2003 VA treatment record.  

These facts are pertinent to the issue before the Board and raise additional medical questions.  First, based on the medical evidence of record, the nature of the Veteran's right lower extremity neurological impairment is unclear.  Second, it is unclear whether the Veteran's lower extremity neurological impairment began in or is related to military service, to include as a result of in-service motor vehicle accident.  For these reasons, a VA examination must be obtained to determine the nature and etiology of a neurological impairment that affects the right lower extremity, to include as secondary to service-connected tinea pedis with onychomycosis.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Provide notice to the Veteran regarding how to substantiate his claim for secondary service connection.

2. Contact the Veteran and request that he provide information as to any outstanding records pertinent to a right lower extremity neurological impairment, specifically to include treatment records dating from 1991.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

3. Please obtain VA treatment records dating from 1991 to August 2003, and from August 2009 to present.  

Associate any records obtained with the paper claims file or on VBMS.

4. Afterwards, schedule the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's right lower extremity neurological impairment, to include as secondary to tinea pedis with onychomycosis.

Make the claims file available to the examiner for review of the case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner is asked to note that this case review took place.  

The examiner is then asked to please provide opinions as to the following:

a. the nature and diagnosis(es) of the Veteran's  right lower extremity neurological impairment. 

The examiner is asked to specifically address the assessments of (a) leg length inequality, neuritis of the lateral popliteal nerve (common peroneal of the right leg; and (b) severe lumbar spondylosis L3 through S1, and anterolisthesis of L4 on L5 with severe spinal stenosis and bilateral neural foramina impingement.  

The examiner's attention is invited to the findings of musculoskeletal myalgias and joint pain or swelling,  See e.g., May 2006, May 2007, and July 2009 VA treatment records.

b. whether it at least as likely as not (probability of 50 percent) that any neurological impairment is etiologically related to military service, to include as a result of an in-service motor vehicle accident.  

c. regarding any diagnosed neurological impairment that is not related to military service, whether it is at least as likely as not (probability of 50 percent) that any such neurological impairment was caused by the Veteran's tinea pedis with onychomycosis.



	(CONTINUED ON NEXT PAGE)

d. regarding any diagnosed neurological impairment that is not related to military service and tinea pedis with onychomycosis, whether it is at least as likely as not (probability of 50 percent) that any such neurological impairment was aggravated (i.e., worsened) beyond the natural progress by the Veteran's tinea pedis with onychomycosis.  

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's disability found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the tinea pedis with onychomycosis.  

A rationale must be offered for any opinion expressed.  Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



